DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/02/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1, 3-10 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Ansari, U.S. Pub. Number 2021/0124711, teaches PMC is capable of operating as a Root-of-Trust for the entire device (e.g., IC). As an example, the PMC is responsible for authenticating programming image(s) loaded into the device and protecting the device against tampering during operation. By using the PMC as the Root-of-Trust, the PMC is capable of monitoring and validating operation of the PS, the PL, and/or any other subsystem that may be included in the device. Moreover, the Root-of-Trust capabilities, as performed by the PMC, are distinct and separate from each of the PS and the PL and/or any operations performed by the PS and/or PL.

Newly cited, McLaury, U.S. Pub. Number 2017/0293518 A1, teaches PLD includes an array of memory cells arranged in rows and columns, where at least one row includes an enable bit. The PLD further includes an address logic circuit configured to selectively assert the columns of the array by respective address lines. The PLD further includes a register configured to store a value of the enable bit in response to an assertion of an address line corresponding to the enable bit. The PLD further includes a read back circuit configured to selectively provide, for each memory cell, a data bit value stored by the memory cell or a predetermined data bit value based at least on the stored value of the register.
Newly cited, Loisel, U.S. Pub. Number 2021/0256164 A1, teaches integrated circuit includes an authentication circuit configured to control access to the processor core via the debug interface of the debug circuit. For example, the authentication circuit may coordinate with the secure startup firmware to control access to the processor core via the debug interface of the debug circuit. In some implementations, the authentication circuit is configured to: compare an identifier received via the debug interface to an identifier of the integrated circuit that is stored in non-volatile memory (e.g., the one-time programable memory) of the integrated circuit.
Newly cited, Creary, U.S. Pub. Number 2010/0125739 A1, teaches a cryptographic system and methodology executable within the cryptographic system enable the use of a programmable logic device PLD in a single chip cryptographic design flow for secure cryptographic services. Methodology for secure configuration of the PLD within a cryptographic system entails secure configuration and authentication, functional verification, configuration key reload capability, traffic key load capability using a split key technique, isolation between command and key fill domains for secure key fill of key material, redundant system instantiation and high speed comparison for secure operation.
Newly cited, Zhang, U.S. Pub. Number 2021/0081536 A1, teaches a method of securely loading configuration data in secure PLD 410 may include receiving, in secure PLD 410, configuration data and signature data; hashing, using a hash function (e.g., SHA256) the configuration data to generate a first digest; decrypting, using a private key stored in the PLD, the signature data to obtain candidate digest data; comparing the candidate digest data with the first digest; responsive to the candidate digest data matching the first digest, determining that the received configuration data is valid; responsive to determining that the received configuration data is valid, setting a flag in a secure location of the PLD indicating that the received configuration data is valid.
Newly cited, Zachry, Firmware Modification Attacks on Programmable Logic Controller (2013), teaches identify dynamic sections of firmware, it is useful to have two similar firmware revision numbers (FRNs). Consecutive firmware versions generally have many similarities, so the procedure involves comparing the similarities in two consecutive firmware versions working backwards from the most recent FRNs available. In the case of the Allen-Bradley ControlLogix L61 PLC, the two most similar firmware versions discovered following this method were FRN 16.081 and FRN16.057. These two firmware versions were the only ones with the same length. Furthermore, only 14 byte differences were identified between all the files belonging to the two versions.

What is missing is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of self-verification logic of the PLD comprises a read status register; and the PLD authentication instructions, when executed by the management processor, cause the management processor to retrieve the PLD configuration image from the PLD by retrieving multiple consecutive pages of the PLD configuration image from the PLD via the image-defined management interface, wherein to retrieve each page comprises to: send a read request to the self-verification logic of the PLD, wherein the read request comprises an address for the page to be retrieved; after sending the read request, monitor the read status register to determine whether read data is ready; and in response to the read status register indicating that read data is ready, retrieve the page from the self-verification logic of the PLD as recited in claim 1, and the PLD and the management processor are coupled via a management bus; the image-defined management interface of the PLD enables the image-defined logic to: encrypt PLD data before the PLD data reaches the management bus; and decrypt data received from the management bus by the PLD; the management processor comprises an interface to the management bus; and the interface of the management processor enables the management processor to: encrypt management-processor data before the management-processor data reaches the management bus; and decrypt PLD data received from the management bus, as recited in claim 5, and the management processor comprises a baseboard management controller (BMC); the PLD comprises a system-on-a-chip (SoC); the MRM comprises a first MRM and a second MRM; the first MRM is coupled to hardened logic in the SoC; the first MRM comprises the PLD configuration image and the cryptographic signature; the second MRM resides in a location from the group consisting of: internal to the BMC; and external to the BMC; and the second MRM comprises the PLD authentication instructions, as recited in claim 6, and wherein: the PLD comprises hardened logic coupled to the MRM; the image-defined logic comprises embedded random access memory (ERAM): and the self-verification logic enables the PLD to: obtain a page of the PLD configuration image from the MRM via the hardened logic; and copy the page to the ERAM in the image-defined logic, and wherein the self-verification logic comprises a set of verification registers to be accessible to the management processor via the image-defined management interface of the PLD, to enable the management processor to retrieve multiple consecutive pages of the PLD configuration image from the PLD; and the set of verification registers comprises: a read address register to be updated by the management processor with an address for a desired page of the configuration image; a read status register to enable the management processor to determine when read data is ready; and a read data register to enable the management processor to obtain the desired page from the ERAM after the self-verification logic has obtained the desired page via the hardened logic and copied the desired page to the ERAM in the image- defined logic, as recited in claim 10, without the usage of impermissible hindsight reasoning.
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 5, 6 and 10, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 5, 6 and 10 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491